Citation Nr: 1634920	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-16 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a low back disability. 

3.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had identified active duty service from May 1964 to March 1966 with additional service with the Army National Guard from September 1966 to July 1995. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2015).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran's DD Form 214 is not of record and it appears that verification of service has not otherwise been obtained.  Additionally, the Veteran has identified service with the Army National Guard from September 1966 to July 1995.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2015); 
38 C.F.R. § 3.6 (a) and (d) (2016).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 
38 U.S.C.A. § 101 (22) (West 2015); 38 C.F.R. § 3.6 (c)(1) and (3).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101 (24), 106, 1110 (West 2016).  

On remand, the AOJ should obtain the Veteran's DD Form 214 and verify periods of ADT and IADT performed by the Veteran while serving with the Army National Guard.  Additionally, it is not clear whether all available Army National Guard service treatment records have been obtained.  Therefore, an additional request for any outstanding National Guard records should be obtained.  See 38 U.S.C.A. 
§ 5103A (b); 38 C.F.R. § 3.159(c) (2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

In the Veteran's July 2010 claim for benefits, he identified treatment at the VA Medical Center in Philadelphia, Pennsylvania.  The AOJ should obtain the identified VA medical records and associate them with the claims file.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4) (i) (2016).  An October 2010 VA examiner indicated that the Veteran had a normal orthopedic examination of the lumbar spine and, thus, opined that no diagnosis was justified.  The Veteran, however, identified symptoms of back pain during the examination and private treatment records dated in January 2008 identify a history of low back pain and leg pain with a diagnosis of lumbar radiculopathy.  The VA examination did not include x-rays of the lumbar spine and the record does not otherwise include x-rays of the spine.  Absent x-ray evidence, the Board is unable to determine whether the Veteran has currently diagnosed arthritis of the lumbar spine, a diagnosis relevant to his contention of both lumbar spine pathology and continuity of symptoms since service.  For these reasons, the Board finds that a remand for a supplemental VA examination, which includes relevant x-ray testing, is necessary.  On remand, the VA examiner should provide a supplemental medical opinion addressing service connection for a low back, right knee, and right hip disability based on any additional evidence associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the Veteran's 
DD Form 214 and should associate it with the record. 

2.  The AOJ should verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Army National Guard.  This should include, but is not limited to, contacting the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of National Guard service

3.  The AOJ should obtain any Army National Guard service treatment records and should associate them with the claims file.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the Veteran's claims file

4.  The AOJ should obtain identified VA treatment records from the VA Medical Center in Philadelphia, Pennsylvania and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the claims file. 

5.  After all available evidence has been associated with the record, the Veteran should be afforded a supplemental VA examination to clarify whether the Veteran has a currently diagnosed low back disability.  
X-rays of the lumbar spine should be obtained in conjunction with the examination to help determine if the Veteran has currently diagnosed arthritis in the lumbar spine.  The VA examiner should review any additional evidence associate with the record.  

The VA examiner should provide a supplemental opinion clarifying whether the Veteran has a currently diagnosed low back disability, to include arthritis of the lumbar spine.  If a current disability is identified, the VA examiner should provide a supplemental opinion addressing the etiology of any such disability to include whether it is at least as likely as not related to service.

The VA examiner should provide a supplemental opinion addressing direct service connection for a right knee disability and a right hip disability based on any additional evidence that has been associated with the record, to include whether such disabilities are, at least as likely as not, related to service or to a period of active duty for training or inactive duty for training.  

If a current low back disability is identified, the VA examiner should, additionally, offer an opinion addressing the claims for secondary service connection, to include whether right knee or right hip disabilities are, at least as likely as not, caused or permanently aggravated by a current lumbar spine disability.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.

6.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


